Case 1:19-cv-25046-RNS Document 131 Entered on FLSD Docket 01/21/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


   FEDERAL TRADE COMMISSION,

                          Plaintiff,

   vs.                                                  Case No. 19-cv-25046-Scola

   ON POINT GLOBAL LLC and others,

                     Defendants.
   _______________________________________/

                                       NOTICE OF APPEARANCE

         Edmund S. Whitson, III, Esq. attorney at the law firm of Adams and Reese LLP, hereby

  files this notice of appearance in the above-styled case as counsel for interested party, TRUIST

  BANK, successor by merger to SunTrust Bank, and requests that he be served with copies of all

  further pleadings, motions, orders and other papers filed and served in this action.

                                                /s/ Edmund S. Whitson, III
                                                Edmund S. Whitson, Esq.
                                                Florida Bar Number: 897272
                                                Primary: edmund.whitson@arlaw.com
                                                Secondary: ann.jones@arlaw.com

                                                ADAMS AND REESE LLP
                                                101 E. Kennedy Blvd., Suite 4000
                                                Tampa, Florida 33602
                                                (813) 402-2880 (Telephone)
                                                (813) 402-2887 (Facsimile)
                                                Attorneys for Truist Bank




  59064413_1
Case 1:19-cv-25046-RNS Document 131 Entered on FLSD Docket 01/21/2020 Page 2 of 2



                                 CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on this 21st day of January, 2020, I electronically filed the
  foregoing with the Clerk of the Court using the CM/ECF electronic notification system, which will
  send a notice of electronic filing to all parties of record.


                                              /s/ Edmund S. Whitson, III
                                              Attorney




  59064413_1
                                                 2
